DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimpin (US PGPub 2012/0085903, hereinafter Trimpin).
Regarding claim 1, Fig. 42B of Trimpin discloses applying a laser beam to a base containing a matrix disposed on a surface of the base in a manner that the laser beam is applied to a surface of the base opposite to the surface on which the matrix is disposed, to make the matrix fly from the base to be disposed at a predetermined position of an analyte of MALDI mass spectrometry (see paragraph [0171]).
Regarding claim 4, Fig. 42B of Trimpin discloses the matrix is made to fly twice or more from the base to be disposed at the predetermined position of the analyte of MALDI mass spectrometry (see paragraph [0171]).
Regarding claim 6, Fig. 42B of Trimpin discloses an irradiation diameter of the laser beam is 50 μm (see paragraph [0266]).
Regarding claim 7, Fig. 42B of Trimpin discloses the matrix disposed on the surface of the base is in a state of a layer (see Fig. [0291]).
Regarding claim 8, Fig. 42B of Trimpin discloses an irradiation unit configured to apply a laser beam to a surface of a base (see paragraph [0171]).
.

Allowable Subject Matter
Claims 2-3, 5, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the matrix is two or more kinds of matrices.
Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the laser beam is an optical vortex laser beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Hanway Chang
January 25, 2021
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881